Case 8:19-cv-01257-JFW-PJW Document 49 Filed 12/02/19 Page 1 of 5 Page ID #:352



   1   Richard J. Grabowski (State Bar No. 125666)
       Ryan D. Ball (State Bar No. 321772)
   2   Jack Williams IV (State Bar No. 309154)
       JONES DAY
   3   3161 Michelson Drive, Suite 800
       Irvine, California 92612
   4   Tel: 949.851.3939
       Fax: 949.553.7539
   5   Email: rgrabowski@jonesday.com
       Email: rball@jonesday.com
   6   Email: jackwilliams@jonesday.com
   7   Attorneys for Defendant
       EXPERIAN INFORMATION
   8   SOLUTIONS, INC.
   9                       UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11

  12   BRYCE ABBINK,                          Case No. 8:19-cv-01257-JFW-PJWx
  13                  Plaintiff,              Hon. John F. Walter
  14         v.                               JOINT STIPULATION TO EXTEND
                                              THE DEADLINE TO FILE
  15   EXPERIAN INFORMATION                   PLAINTIFF’S MOTION FOR CLASS
       SOLUTIONS, INC., et al.,               CERTIFICATION
  16

  17
                      Defendants.
                                              Complaint filed: June 21, 2019
  18                                          Pretrial Conference: June 12, 2020
                                              Trial: June 23, 2020
  19                                          Current Deadline: December 16, 2019
                                              Requested Deadline: January 30, 2020
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        STIP. TO EXTEND TIME RE CLASS CERT.
                                                                 Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 49 Filed 12/02/19 Page 2 of 5 Page ID #:353



   1         Plaintiff Bryce Abbink (“Plaintiff”) and Defendant Experian Information
   2   Solutions, Inc. (“Experian”), through their respective counsel, hereby stipulate as
   3   follows:
   4                                       RECITALS
   5         WHEREAS, on June 21, 2019, Plaintiff filed his complaint in this matter.
   6   (ECF No. 1.)
   7         WHEREAS, on July 2, 2019, Plaintiff caused the Complaint to be served on
   8   Experian’s registered agent for service of process.
   9         WHEREAS, on August 14, 2019, Experian filed its motion to dismiss
  10   Plaintiff’s complaint, which remains pending. (ECF No. 25.)
  11         WHEREAS, on June 16, 2019, the parties submitted a joint stipulation to
  12   extend the time to respond to the complaint and to extend the deadline for Plaintiff
  13   to file a motion for class certification, which the Court denied. (ECF Nos. 17, 19.)
  14         WHEREAS, on August 30, 2019, the parties submitted a joint stipulation to
  15   extend the deadline for Plaintiff to file a motion for class certification from
  16   September 30, 2019 to January 30, 2020. (ECF No. 36.)
  17         WHEREAS, on September 5, 2019, the Court granted the parties’ stipulation
  18   with modifications and extended the deadline for Plaintiff’s motion for class
  19   certification to December 16, 2019. (ECF No. 40.)
  20         WHEREAS, the parties have been actively litigating this case and working
  21   cooperatively and efficiently to the greatest extent possible. Plaintiff has served
  22   Experian with his Requests for Production (Set One), Interrogatories (Set One),
  23   Requests for Production (Set Two), Interrogatories (Set Two), and Requests for
  24   Admission (Set One), to which Experian has responded. (Declaration of Ryan Ball
  25   (“Ball Decl.” at ¶ 2.)
  26         WHEREAS, Experian served Plaintiff with its Requests for Production (Set
  27   One) and Interrogatories (Set One), to which Plaintiff has responded. (Id. at ¶ 3.)
  28
                                                             STIP. TO EXTEND TIME RE CLASS CERT.
                                                                      Case No. 8:19-cv-01257-JFW-PJWx
                                               -2-
Case 8:19-cv-01257-JFW-PJW Document 49 Filed 12/02/19 Page 3 of 5 Page ID #:354



   1          WHEREAS, on November 21, 2019, Plaintiff’s counsel deposed Experian’s
   2   Federal Rule of Civil Procedure 30(b)(6) witness regarding issues related to class
   3   certification. (Id. at ¶ 4.)
   4          WHEREAS, on December 6, 2019, Experian’s counsel will depose Plaintiff.
   5   (Id. at ¶ 5.)
   6          WHEREAS, on November 14, 2019, Plaintiff’s counsel emailed Experian’s
   7   counsel, detailing numerous discovery disputes concerning Experian’s discovery
   8   responses, including those related to class discovery issues. (Id. at ¶ 6.) On November
   9   22, 2019, Experian’s counsel emailed Plaintiff’s counsel, explaining Experian’s
  10   position concerning the discovery disputes. (Id. at ¶ 7.) Consistent with Magistrate
  11   Judge Patrick J. Walsh’s informal discovery dispute procedures, the parties met and
  12   conferred by telephone on Tuesday, November 26, 2019, and reached a resolution
  13   regarding some, but not all, of their disputes. (Id. at ¶ 8.) As for the remaining
  14   disputes, the parties are aiming to schedule a conference with Judge Walsh during
  15   the week of December 9 in accordance with his practices. (Id.)
  16          WHEREAS, the parties require additional time to work through the remaining
  17   discovery disputes that involve the scope of class discovery. This additional time
  18   will allow the parties to resolve their disputes prior to briefing class certification,
  19   which will potentially avoid the need for unnecessary motion practice and wasted
  20   judicial efforts. (Id. at ¶ 9.)
  21          WHEREAS, the parties’ outstanding discovery dispute is directly related to
  22   class discovery and may impact the arguments made on class certification. In light
  23   of these disputes, Plaintiff requires additional time to draft his motion for class
  24   certification. (Id. at ¶ 10.)
  25          WHEREAS, the current deadline of December 16, 2019 also requires the
  26   parties to prepare their respective briefs during multiple federal holidays at the end
  27   of December and beginning of January, and will require the parties to brief class
  28
                                                             STIP. TO EXTEND TIME RE CLASS CERT.
                                                                      Case No. 8:19-cv-01257-JFW-PJWx
                                                -3-
Case 8:19-cv-01257-JFW-PJW Document 49 Filed 12/02/19 Page 4 of 5 Page ID #:355



   1   certification before a resolution to class discovery issues is reached. See C.D. Cal.
   2   L.R. 7-9, 7-10. (Id. at ¶ 11.)
   3            WHEREAS, to allow the parties sufficient time to potentially eliminate the
   4   discovery disputes between them and to provide sufficient time for the parties to
   5   prepare their respective briefs, the parties respectfully request that the Court extend
   6   Plaintiff’s deadline to file his motion for class certification through January 30, 2020.
   7            WHEREAS, the Court has previously set the following dates and deadlines:
   8                  Settlement Conference:                 February 3, 2020
   9                  Settlement Conference Report:          February 7, 2020
  10                  Discovery Cutoff:                      April 13, 2020
  11                  Last Day for Motion Hearing:           May 4, 2020
  12                  Pre-Trial Filings:                     June 1, 2020
  13                  Final Pre-Trial Conference:            June 12, 2020
  14                  Pre-Trial Motions Hearing:             June 19, 2020
  15                  Trial:                                 June 23, 2020
  16            (ECF No. 48.)
  17            WHEREAS, the extension is not being sought for any improper purpose and
  18   will not disrupt any other deadline. To the contrary, the requested extension will
  19   conserve the resources of the parties and the Court, and will potentially avoid the
  20   need for additional or supplemental briefing related to class certification. (Id. at
  21   ¶ 12.)
  22

  23

  24

  25

  26

  27

  28
                                                               STIP. TO EXTEND TIME RE CLASS CERT.
                                                                        Case No. 8:19-cv-01257-JFW-PJWx
                                                 -4-
Case 8:19-cv-01257-JFW-PJW Document 49 Filed 12/02/19 Page 5 of 5 Page ID #:356



   1                                      STIPULATION
   2         IT IS HEREBY STIPULATED, by and between the parties to this action,
   3   through their respective attorneys of record, as follows:
   4         1.     Plaintiff shall file his motion for class certification no later than
   5   January 30, 2020.
   6         Pursuant to Local Rule 5-4.3.4, Ryan D. Ball hereby attests that the following
   7   signatories concur in the filing’s content and have authorized the filing.
   8         IT IS SO STIPULATED.
   9

  10   December 2, 2019                            By: /s/ Ryan Ball
                                                     Richard J. Grabowski
  11                                                 Ryan Ball
                                                     Jack Williams IV
  12                                                 JONES DAY
                                                     3161 Michelson Drive, Suite 800
  13                                                 Irvine, CA 92612.4408
  14                                               Attorneys for Defendant
                                                   Experian Information Solutions, Inc.
  15

  16
       November 27, 2019                           By: /s/ Taylor T. Smith
  17                                                 Taylor T. Smith
                                                     WOODROW & PELUSO, LLC
  18                                                 3900 East Mexico Avenue, Suite 300
                                                     Denver CO, 80210
  19                                                 Telephone: (720) 907-7628
                                                     Facsimile: (303) 927-0809
  20
                                                   Attorneys for Plaintiff
  21                                               Bryce Abbink
  22

  23

  24

  25

  26

  27

  28
                                                               STIP. TO EXTEND TIME RE CLASS CERT.
                                                                        Case No. 8:19-cv-01257-JFW-PJWx
                                                 -5-
